Title: To Thomas Jefferson from John Rutledge, Jr., 20 November 1790
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Sir
Charleston Novr. 20th. 1790

Since my arrival here I have received from Mr. Wedgwood, in england, some of his imitations of etruscan and roman antique lamps vases &c. Amongst the lamps he has sent me, one is fashioned and painted after an etruscan candelabras I saw at his manufactory. His copy I find a very exact one, and he has made it much more complete than the original by fitting to it Keirs patent hydrostatical lamp. This lamp I have had put on board of Captain Strongs vessel, address’d to you at Philadelphia, and I request, Sir, you will do me the favor to accept of this small token of my friendship? I enclose a paper with directions for using Keirs lamp, and another, explaining the principles of it.
Our State does not afford any news worthy of your knowing. The general election was over before I returned. I learn that it was a very quiet one, and that none of our members to Congress met with any opposition. Mr. Burk declined being continued, and the part of the state from which he came, will be represented by Mr. Barnwell, a very virtuous and good Citizen, and who I think will make a valuable member of congress. We have had lately several arrivals from europe, but none of them bring us accounts of as late a date as I suppose you will have received at Philadelphia before this letter gets there. I am very happy to observe, by some irish papers received by them, that the people of that Country are again shewing their uneasiness, and declaring their determination to attempt a political reformation. I wish to god they may be successful, and certainly they will, if there is any truth in Mr. Humes observation that there is an ultimate point of depression from which human affairs naturally return in a contrary progress, and beyond which they never decline. The irish appeared to me, when I was amongst them, to have got to this ultimate point and I never was in a country where the people seemed more depress’d by the yoke of servitude. Altho I am glad the spirit of liberty began in france, because I am more partial to that Country than any in europe, yet I rejoice to hear that other countries shew a disposition to cherish it. I most sincerely wish the whole nations of the earth free. Evils enough, god knows, attend humanity, altho’ slavery be abolished. From the moment I was certain of the french revolutions success, I was also certain that Revolution would generate others. France counts for two much amongst the european nations not to have the glorious example she has given them imitated, and, I flatter myself, it will be followed by all of them, even by england, tho’ probably she will be the last. I do not think the english will be late in reforming because a reformation is less wanted there than amongst the continental nations; but, because the english nation is, in my opinion, more a nation of tories than is generally thought. They are admirers of royalty, of nobility, of arch bishops bishops &c. not merely from the philosophical and manly idea that such gewgawry are for the benefit of the whole nation, but also for the sake of the frippery itself, and they have a veneration for those who wear it, because they wear it, more than on account of any good qualities belonging to their characters.
When you shall write to my friend Mr. Short, I will be much obliged to you if you will remember me to him. Since my return I have been so entirely engaged by the company of my friends and relations that it has not been in my power to perform a promise I made him of writing to him, when I should be returned, to inform him how I liked home. When in europe we used sometimes to fear that the wisest way of going thro’ this world was not to see too much of it; and would, at times, doubt if we should not have been happier men had we remained on the spots where we were born, and attached ourselves to the objects which are there. But it is with real pleasure I find there was no occasion for these reflexions. Having seen many countries of europe has made me, if possible, more closely attached than I was before to this, independent of the happiness which being surrounded by ones friends occasions, I find here. But, my dr Sir, I am entering into a subject which would make this letter much too long for you to read. Indeed it is already very long and methinks I hear you say when will this  good man have done. My father desires me to present you with his friendliest Compliments, and I request, Dr Sir, you will believe me to be with the most sincere sentiments of friendship & gratitude Your very much obliged servant,

J. Rutledge Junior

